DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 06/24/2022.
Claims 1, 13 and 14 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant argues (Remarks pages 7-12), with respect to 35 USC 102 rejection of claims 1-20 by Buhrke, that Buhrke fails to disclose or describe that there may be a plurality of virtual environments or that there may be a selection of a first virtual environment form among a plurality of virtual environments associated with the first user device, as now recited in the amended claims. The Examiner respectfully disagrees.
Applicant’s use of “virtual environment” remains broad. As disclosed in Buhrke, plural virtual scenes are contemplated for creating a unique view to each user. These virtual scenes are selected by the creating user of the virtual object for the virtual object to exist in, such as affixed to a door or floating in surroundings or other backgrounds and objects (¶23-27). The amendment has added the limitation that each virtual environment of the plurality of virtual environments comprises a distinct set of virtual objects. However, the rendered viewpoint of the virtual scene ultimately is unique to the viewing user based on the attached graffitis (¶26-27). Buhrke continues to anticipate the claims as amended. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhrke (US 2009/0054084, previously presented).

Regarding claim 1, Buhrke discloses a method, comprising: 
receiving from a first user device, by a processor, a virtual object that is created by a user and at least one trigger condition for presenting the virtual object (¶20: “User device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location. The user also provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti.”); 
obtaining, by the processor, a physical location of the first user device (¶21: “monitors the locations of all devices 105-109 along with their identities”); 
receiving, by the processor, a selection of a first virtual environment for the virtual object, wherein the first virtual environment is selected from among a plurality of virtual environments associated with the first user device (¶23-27: “Although the above example was given with virtual graffiti 203 displayed on a particular object (i.e., door 201), in alternate embodiments of the present invention, virtual graffiti may be displayed not attached to any object. For example, graffiti may be displayed as floating in the air, or simply in front of a person's field of view.”), where each virtual environment of the plurality of virtual environments comprises a distinct set of virtual objects (¶22: “For example, a first user may view a first augmented reality scene, while a second user may view a totally different augmented reality scene. This is illustrated in FIG. 2 with graffiti 205 being different than graffiti 203. Thus, a first user, looking at door 201 may view graffiti 203, while a second user, looking at the same door 201 may view graffiti 205.”, ¶26-27: “After obtaining the virtual coordinates of the virtual graffiti, a viewpoint must be established for the 3D rendering system to be able to render the virtual scene. The viewpoint must also be specified in virtual coordinates and is completely dependent upon the physical position and orientation (i.e., viewing direction) of the device. If the viewpoint faces the virtual graffiti, the user will see the virtual graffiti from the viewpoint's perspective.”, “Given a virtual scene containing virtual graffiti (at the specified virtual coordinates) and a viewpoint, the 3D rendering system can produce a view of the virtual scene unique to the user. This virtual scene must be overlaid onto a view of the real world to produce an augmented reality scene.”);
associating, by the processor, the virtual object with the physical location and with the first virtual environment that is selected, in response to the receiving of the selection of the first virtual environment for the virtual object (¶20-27: “provide this information to virtual graffiti server 101 [..] physical coordinates must be converted into virtual coordinates used by the 3D rendering system that will generate the augmented reality scene”); and 
presenting, by the processor, the virtual object to a second user device associated with the first virtual environment when the at least one the trigger condition is encountered, wherein the at least one trigger condition comprises a condition that the second user device is proximate to the physical location (¶21: “When a particular device is near a location where virtual graffiti is available for viewing, the device will notify the user, for example, by beeping. The user can then use the device to view the virtual graffiti as part of an augmented reality scene. Particularly, the virtual graffiti will be embedded in or merged with the user's view of the real-world.”).

Regarding claim 2, Buhrke discloses the method of claim 1, further comprising: 
receiving a parameter from the first user device for interacting with the virtual object, wherein the parameter is associated with a transformation of the virtual object in response to the parameter being satisfied (¶29: “Thus, if the user wants to place a virtual message on the top of an object, the user must identify the location of the point on top of the object where the message will be left. In the simplest case, the user can place his device on the object and capture the location. He then sends this location with the virtual object and its associated content (i.e., a beer stein with the text message "try the porter" applied to the southward-facing side of the stein) to the server.”).

Regarding claim 3, Buhrke discloses the method of claim 2, further comprising: 
receiving an input from the second user device proximate the physical location; determining that the input from the second user device satisfies the parameter; and transforming the virtual object in accordance with the input (¶29: “If a user wishes to read the text message, he will have to move his device (and thus his viewpoint) so that it is facing the southern side of the stein.”).

Regarding claim 4, Buhrke discloses the method of claim 1, further comprising: 
storing the virtual object in a storage device (¶18: “The virtual graffiti is then stored along with the list of devices with privileges to view the virtual graffiti.”, ¶30: “During operation, global object manager 301 will receive virtual graffiti from any device 105-109 wishing to store graffiti on server 101.”); 
detecting that a third user device associated with the virtual environment is proximate the physical location (¶19: “user devices 105-109”, ¶21: “Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device.”, Fig. 1: user device 105, 107 and 109); 
2015-0131-39-retrieving the virtual object from the storage device (¶21: “The user can then use the device to view the virtual graffiti as part of an augmented reality scene. Particularly, the virtual graffiti will be embedded in or merged with the user's view of the real-world.”); and 
presenting the virtual object to the third user device when it is detected that the third user device is proximate the physical location (¶21: “The user can then use the device to view the virtual graffiti as part of an augmented reality scene. Particularly, the virtual graffiti will be embedded in or merged with the user's view of the real-world.”, ¶22: “Thus, each device 105-109 will provide a unique augmented reality scene to their user.”).

Regarding claim 5, Buhrke discloses the method of claim 4, further comprising:
detecting an end condition associated with the virtual object; and removing the virtual object from the storage device (¶28-29: “At the same time, the device's position and its orientation are used to define a viewpoint into the virtual world also in virtual coordinates. If the downloaded virtual message is visible from the given viewpoint, it is rendered on a mobile device's display on top of live video of the scene from the device's camera. [..] If he is looking toward the eastward-facing side of the message, he will see the stein, but will just be able to tell that there is some text message on the southern side. If a user wishes to read the text message, he will have to move his device (and thus his viewpoint) so that it is facing the southern side of the stein.”).

Regarding claim 6, Buhrke discloses the method of claim 1, further comprising: 
receiving, from an originating user device, a request to create the first virtual environment (¶39: “The logic flow begins at step 601 where user interface 417 receives virtual graffiti input from a user, along with a list of devices with privileges to view the graffiti. This information is passed to logic circuitry 405 (step 603). At step 605, logic circuitry 405 accesses location circuitry 409 and retrieves a current location for the virtual graffiti. The logic flow continues to step 607 where logic circuitry 405 instructs transmitter 411 to transmit the location, a digital representation (e.g., a .jpeg or .gif image) of the graffiti, and the list of users with privileges to view the graffiti to server 101.”); and 
receiving, from the originating user device, conditions to determine a community of users to be associated with the first virtual environment (¶39: “The logic flow begins at step 601 where user interface 417 receives virtual graffiti input from a user, along with a list of devices with privileges to view the graffiti. This information is passed to logic circuitry 405 (step 603). At step 605, logic circuitry 405 accesses location circuitry 409 and retrieves a current location for the virtual graffiti. The logic flow continues to step 607 where logic circuitry 405 instructs transmitter 411 to transmit the location, a digital representation (e.g., a .jpeg or .gif image) of the graffiti, and the list of users with privileges to view the graffiti to server 101.”).

Regarding claim 7, Buhrke discloses the method of claim 6, further comprising: 
receiving data from a user device of a user in the community of users regarding an additional physical location (¶22: “However, if a user has privileges to view the virtual graffiti, then their augmented reality viewing system will show door 201 having graffiti 203 upon it.”); 
generating a plurality of virtual objects for the first virtual environment (¶22: “a user has created virtual graffiti 203 that states, "Joe, try the porter" and has attached this graffiti to the location of the door”); and 
associating the plurality of virtual objects with the additional physical location (¶22: “a user has created virtual graffiti 203 that states, "Joe, try the porter" and has attached this graffiti to the location of the door”).

Regarding claim 8, Buhrke discloses the method of claim 7, wherein the plurality of virtual objects that is generated is selected based upon a theme of the first virtual environment, wherein the theme of the first virtual environment is selected via the request that is received from the originating user device (¶23: “Although the above example was given with virtual graffiti 203 displayed on a particular object (i.e., door 201), in alternate embodiments of the present invention, virtual graffiti may be displayed not attached to any object. For example, graffiti may be displayed as floating in the air, or simply in front of a person's field of view.”).

Regarding claim 9, Buhrke discloses the method of claim 1, wherein the presenting the virtual object to the second user device comprises transmitting the virtual object to the second user device for presentation via a display of the second user device (¶21: “Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device. When a particular device is near a location where virtual graffiti is available for viewing, the device will notify the user, for example, by beeping. The user can then use the device to view the virtual graffiti as part of an augmented reality scene.”).

Regarding claim 10, Buhrke discloses the method of claim 1, wherein the obtaining the physical location of the first user device comprises: 
	2015-0131-40-receiving coordinate information from the first user device (¶25: “As previously mentioned, the physical coordinate system is assumed to be GPS, but GPS may not always be available (e.g., inside buildings). In such cases, any other suitable location system can be substituted, such as, for example, a WiFi-based indoor location system. Such a system could provide a location offset (x.sub.o,y.sub.o,z.sub.o) from a fixed reference point (x.sub.r,y.sub.r,z.sub.r) whose GPS coordinates are known. Whatever coordinate system is chosen, the resultant coordinates will always be transformable into any other coordinate system.").

Regarding claim 11, Buhrke discloses the method of claim 1, wherein the first user device and the second user device comprise augmented reality devices (¶12: “In an augmented reality system, computer generated images, or "virtual images" may be embedded in or merged with the user's view of the real-world environment to enhance the user's interactions with, or perception of the environment.”).

Regarding claim 12, Buhrke discloses method of claim 1, wherein the processor comprises a processor of a server, wherein the server manages the plurality of virtual environments (¶30: “FIG. 3 is a block diagram of a server of FIG. 1.”).

Regarding claim 13, claim 13 recites limitations similar to claim 1 and is similarly rejected.

Regarding claims 14-20, claims 14-20 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fedosov et al.
US 20160240011 A1
Method For Representing Points Of Interest In A View Of A Real Environment On A Mobile Device And Mobile Device Therefor
H. Kato, M. Billinghurst, I. Poupyrev, K. Imamoto and K. Tachibana, "Virtual object manipulation on a table-top AR environment," Proceedings IEEE and ACM International Symposium on Augmented Reality (ISAR 2000), 2000, pp. 111-119, doi: 10.1109/ISAR.2000.880934



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179